The writer concurs in the syllabus and in the judgment. With respect to the validity of the trust there is a difference of opinion among the members of this court; but the question has not been raised by the pleadings or counsel. If the trust were declared invalid, the property included therein would pass to those entitled thereto under the statutes of descent and distribution, since as to that property the husband and father, John S. Conner, died intestate.
Under the statute then in force the widow was "entitled to one-half of the first four hundred dollars and to one-third of the remainder of the personal property subject to distribution" (Section 8592, General Code of 1910), and her dower interest in the real estate. *Page 70 
The daughter would be entitled to the inheritance subject to the rights of her widowed mother.
The widow drew her benefits from the trust fund during her lifetime and died. She never complained and of course personally she cannot complain now. Her personal representative, not being a party herein, would not be bound by a decree here and could still assert the rights of the deceased widow. The daughter, as a beneficiary under the trust, received a stipulated amount annually. She filed an answer in this case in which she prays that her interest as an annuitant may be protected. During the thirty years or more since the death of the settlor, her father, she has never taken any steps to set the trust aside either through her next friend during minority or in person after she became of age. During this lapse of time the trust has stood unchallenged. Presumptively it is valid. No issue has previously arisen as to its invalidity and none is made now. Should this court sua sponte create an issue as to the trust's validity and declare the trust invalid, it would be granting relief that is not sought and that according to the plain principles of equity might be barred by laches if opportunity were given to set up that equitable defense. After all, what power has this court on review to determine an issue not made in the lower courts? The writer feels bound to treat the trust as valid.